This action on account was tried to a jury in the district court and verdict returned in favor of defendant in error, plaintiff below, and against defendant, George L. Pace, plaintiff in error here. An order overruling motion for new trial in the case was made May 1, 1924, and entered May 12, 1924. This appeal from the order overruling motion for new trial was filed in this court November 10, 1924, within six months from the entry of the order appealed from, but more than six months after the date the order was made.
Defendant in error has filed motion to dismiss the appeal upon the ground the petition in error on appeal was not filed within the required time to give this court jurisdiction in the case. It seems that the motion must be sustained. In Powell v. Johnson-Larimer Dry Goods Co., 35 Okla. 644, 130 P. 945, it is said in the second syllabus:
"The time within which to perfect an appeal under said statute dates from the rendition of the judgment or order appealed from, and not from the entry thereof."
The statute referred to in the authority quoted from is now section 798, Comp. Stat. 1921. Appeal dismissed upon authority of the Powell Case, supra.